—Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered March 24, 1992, which, in a proceeding pursuant to CPLR article 78 to annul respondents’ determination denying petitioner’s application for accidental disability retirement, denied the application and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that the contrary medical opinion and other evidence presented by petitioner does not establish, as a matter of law, that petitioner’s current, permanent disability is the natural and proximate result of the line-of-duty injuries he sustained in 1982, 1983 and 1987 (see, Matter of Polak v Board of Trustees, 188 AD2d 341). Concur— Murphy, P. J., Sullivan, Wallach, Ross and Kassal, JJ.